NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                 Submitted May 19, 2008*
                                 Decided August 19, 2008

                                          Before

                            MICHAEL S. KANNE, Circuit Judge

                              ILANA DIAMOND ROVNER, Circuit Judge

                            DIANE S. SYKES, Circuit Judge



No. 07‐3702

YAN ZHEN YANG,                                 Petition for Review of an Order of the Board
     Petitioner,                               of Immigration Appeals.

       v.                                      No. A77‐340‐208
                                                       
MICHAEL B. MUKASEY,
    Respondent.

                                        O R D E R

       This case is before us for the second time.  Yan Zhen Yang was ordered removed to
her native China.  She twice moved to reopen her removal proceedings, and the Board of
Immigration Appeals twice denied her motion.  We denied her first petition for review, see
Yang v. Gonzales, 216 Fed. App’x. 584 (7th Cir. 2007), and we now dismiss her second,
because we lack jurisdiction to consider it.  


       *
         This successive appeal has been submitted to the original panel under Operating
Procedure 6(b).  After examining the briefs and the record, we have concluded that oral
argument is unnecessary.  Thus the appeal is submitted on the briefs and the record.  See
FED. R. APP. P. 34(a)(2).
No. 07‐3702                                                                              Page 2

       Yang came to the United States in 2000.  She applied for asylum, withholding of
removal, and protection under the Convention Against Torture, claiming that she feared
persecution because she planned to have several children in violation of China’s one‐child
policy and because she is Christian.  In 2004 an immigration judge denied her application
and ordered her removed, finding that she had not established a well‐founded fear of future
persecution based on her religion or her disagreement with China’s one‐child policy.  The IJ
concluded that Yang, who had given birth to a son in the United States, did not face a
reasonable possibility of sterilization if she returned to her rural village in Fujian province. 
The BIA affirmed the decision, and Yang did not petition this court for review.  

        In March 2006, nine months after the BIA had issued its decision and while Yang
was pregnant with her second child, she filed her first motion to reopen the proceedings. 
She asserted that officials in her hometown were enforcing China’s family planning policy
by forcibly sterilizing citizens who had more than one child.  In May 2006 the BIA denied
the motion as untimely.  The BIA further concluded that, even if Yang had put forward
material evidence of changed country conditions and was thus exempted from the 90‐day
time limitation for filing a motion to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii), she had not
demonstrated prima facie eligibility for asylum because she had not shown a reasonable
likelihood that parents of foreign‐born children would be sterilized in China or that she
would be punished with more than a fine and “pressure” to undergo sterilization.  We
denied her petition for review, concluding that the BIA had not abused its discretion
because she had presented no evidence that conditions in China had worsened for violators
of the one‐child policy.  Yang, 216 Fed. App’x. at 587.

        Three  months after we denied her petition for review, Yang filed a second motion to
reopen her case, again claiming that conditions in China had changed such that, if returned,
she would be forcibly sterilized for violating the one‐child policy.  She attached to her
motion several documents purportedly supporting her assertion that conditions in China
had worsened.  She also included her own affidavit recounting conversations with her
mother.  She asserts that, in these conversations, her mother told her that two residents of
her hometown were forcibly sterilized after giving birth to a second child and that, because
the “villager committee” knows that Yang has two sons, Yang “would have to undergo
necessary sterilization procedures” when she returns to China.  In May 2006 the BIA denied
her motion to reopen because it was her second and was filed well outside the 90‐day
deadline.  See 8 C.F.R. § 1003.2(c)(2).  The BIA reasoned that Yang was not exempt from the
number and time limitations because she had not established that conditions in China had
changed.  See id. § 1003.2(c)(3)(ii).  The BIA rejected Yang’s documentary evidence; some of
that evidence, the BIA explained, had been available to Yang at the time of her asylum
hearing in 2004, and the rest concerned the specific situations of other Chinese citizens or
had previously ben rejected by the BIA as insufficient to establish changed country
No. 07‐3702                                                                               Page 3

conditions, or was irrelevant.  In particular, the BIA said, Yang’s affidavit was based upon
second‐hand accounts that were not entitled to evidentiary weight.  Moreover, the BIA
reasoned that Yang had not put forward evidence that there was a realistic chance she
would be sterilized.  It also concluded that any “‘moderate’” fines she may be assessed
would not rise to the level of persecution.  Finally, the BIA declined to exercise its discretion
to reopen the proceedings sua sponte.  

        In the year and a half since we denied Yang’s first petition for review, we have made
clear that we have no jurisdiction to review the BIA’s discretionary decisions declining to
reopen immigration proceedings unless the petitioner raises a genuine question of law.  See
Huang v. Mukasey, Nos. 07‐2961, 07‐3322, 07‐3673, 07‐3840, 2008 WL 2738067, at *1 (7th Cir.
July 15, 2008); Kucana v. Mukasey, No. 07‐1002, 2008 WL 2639039, at *3 (7th Cir. July 7, 2008). 
A question of law can arise if, en route to a decision whether to reopen proceedings, the BIA
misinterprets a statute, regulation, or the Constitution; misreads its own precedent; applies
an incorrect legal standard; or fails to exercise its discretion at all.  See Huang, 2008 WL
2738067, at *1.  But Yang points to no error in the BIA’s application of the law.  Instead, she
argues that it abused its discretion by addressing an argument she says she did not raise
and by determining that she did not establish that conditions in China had worsened for
mothers who violate the one‐child policy.  Thus, her petition for review must be
DISMISSED for lack of jurisdiction.